PETITIONERS APPEARING PRO SE:                   ATTORNEYS FOR RESPONDENT:
MATHEW R. DuSABLON                              CURTIS T. HILL, JR.
VANESSA A. DuSABLON                             ATTORNEY GENERAL OF INDIANA
Seymour, IN                                     ROBERT A. ROWLETT
                                                DEPUTY ATTORNEY GENERAL
                                                Indianapolis, IN

                                                                                     FILED
                               IN THE                                            Dec 04 2020, 2:31 pm


                         INDIANA TAX COURT                                           CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court



MATHEW R. DuSABLON and                  )
VANESSA A. DuSABLON,                    )
                                        )
       Petitioners,                     )
                                        )
              v.                        ) Cause No. 20T-TA-00004
                                        )
KATIE KAUFMAN, in her official capacity )
as the JACKSON COUNTY ASSESSOR,         )
                                        )
       Respondent.                      )
______________________________________________________________________

                    ON APPEAL FROM A FINAL DETERMINATION
                     OF THE INDIANA BOARD OF TAX REVIEW

                                  FOR PUBLICATION
                                   December 4, 2020

FISHER, Senior Judge

      Mathew R. and Vanessa A. DuSablon have challenged the Indiana Board of Tax

Review’s final determination valuing their residential property for the 2018 tax year. Upon

review, the Court affirms the Indiana Board’s final determination.

                        FACTS AND PROCEDURAL HISTORY

      The DuSablons own a house, and the 10.28 acres of land upon which it sits, just

outside of Seymour, Indiana. (See generally Cert. Admin. R. at 1-4.) The DuSablons
purchased their property in December of 2014 for $380,000. (See Cert. Admin. R. at 3,

37, 125, 127-28.)

       For the 2018 tax year, the DuSablons’ property was assessed at $372,000

($28,500 for land and $343,500 for improvements). (See Cert. Admin. R. at 2.) The

DuSablons appealed the assessment to the Jackson County Property Tax Assessment

Board of Appeals (“PTABOA”). On December 11, 2018, the PTABOA reduced the

assessment to $364,300 ($28,500 for land and $335,800 for improvements). (See Cert.

Admin. R. at 2-3.) Still dissatisfied, the DuSablons sought review with the Indiana Board.

       The Indiana Board held a hearing on the DuSablons’ appeal on September 18,

2019. During the hearing, the Jackson County Assessor conceded that she bore the

burden of proving that the DuSablons’ assessment was correct because it had increased

by more than 5% between 2017 and 2018. 1 (See Cert. Admin. R. at 96.) (See also Cert.

Admin. R. at 3 (indicating that in 2017, the assessed value of the DuSablons’ property

was $318,700 ($30,500 for the land and $288,200 for the improvements).) To meet her

burden, the Assessor presented an appraisal report, along with the testimony of its

preparer, Richard Borges, an Indiana certified general appraiser and member of the

Appraisal Institute.    (See Cert. Admin. R. at 55-74, 103-06.)           The appraisal report,

completed in conformance with the Uniform Standards of Professional Appraisal Practice




1
  Pursuant to Indiana Code § 6-1.1-15-17.2, commonly referred to as “the burden-shifting statute,”
if an assessment of property increases by more than 5% from one year to the next, the assessor
bears the burden of proving that the assessment is correct. See IND. CODE § 6-1.1-15-17.2
(2019); Orange Cnty. Assessor v. Stout, 996 N.E.2d 871, 873 (Ind. Tax Ct. 2013). See also Nova
Tube Indiana II LLC v. Clark Cnty. Assessor, 101 N.E.3d 887, 893 n.5 (Ind. Tax Ct. 2018)
(explaining that for purposes of the burden-shifting rule, the term “burden of proof” refers to the
burden of production).



                                                2
(“USPAP”), estimated the value of the DuSablons’ property to be $400,000 as of January

1, 2018. (See Cert. Admin. R. at 56, 60.) Borges explained that he arrived at this value

using a sales comparison approach that evaluated the sales of three comparable

properties near the subject property. (See, e.g., Cert. Admin. R. at 60, 64-65, 74, 104-

05.)

       In rebuttal, the DuSablons argued that their assessment was the product of bias

because:

           1) for years they have had to contact the Assessor to correct mistakes
              on the property record card;

           2) no improvements have been made to their property that justified
              any assessment increase, let alone one of 17%;

           3) they presented – but the PTABOA ignored – the property record
              cards of three properties that were better than theirs, but assessed
              for less;

           4) when the PTABOA reduced their assessment, much of the form it
              used was incomplete;

           5) the comparables that Borges used in his appraisal were not
              comparable.
(See Cert. Admin. R. at 113-18, 129-30.)         In conjunction with their argument, the

DuSablons presented the Indiana Board with copies of seven property record cards: one

for their property, three for the properties that Borges used as comparables in his

appraisal report, and three for properties that they claimed were better comparables but

were assessed for less. (See Cert. Admin. R. at 36-44, 49-54, 114-16.) The DuSablons

also presented a copy of the PTABOA’s Form 115 that reduced their assessment from

$372,000 to $364,300. (See Cert. Admin. R. at 36, 45-48.)

       On December 16, 2019, the Indiana Board issued a final determination upholding


                                             3
the assessment of the DuSablons’ property. In its final determination, the Indiana Board

found that the Assessor’s appraisal used “a generally accepted valuation methodology –

the sales comparison approach – to estimate the [DuSablons’] property[] value as of the

relevant . . . valuation date. [Borges] explained why the properties he used [in that

approach] were comparable to the DuSablons’ property, and he adjusted their sales

prices to account for relevant differences.” (Cert. Admin. R. at 89 ¶ 23.) The DuSablons’

response to this evidence, the Indiana Board explained, were mere assertions that they

disagreed with Borges’ adjustments and that their comparables were better than his.

(See Cert. Admin. R. at 89-90 ¶¶ 24, 26.) Moreover, the Indiana Board continued, the

DuSablons failed to present any evidence to show what they believed the proper valuation

of their property should be. (Cert. Admin. R. at 89-90 ¶ 25.) As a result, the Indiana

Board held that the DuSablons failed to impeach the Assessor’s appraisal and upheld the

PTABOA’s assessment. (Cert. Admin. R. at 89 ¶¶ 23-24.)

      The DuSablons subsequently initiated an original tax appeal. The Court took the

matter under advisement on October 2, 2020, after all briefing was complete. Additional

facts will be supplied when necessary.

                               STANDARD OF REVIEW

      The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity. Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003). Thus, to prevail in their appeal, the

DuSablons must demonstrate to the Court that the Indiana Board’s final determination is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege or immunity; in excess of or short of



                                           4
statutory jurisdiction, authority, or limitations; without observance of the procedure

required by law; or unsupported by substantial or reliable evidence. See IND. CODE § 33-

26-6-6(e)(1)-(5) (2020).

                                          ANALYSIS

       On appeal, the DuSablons describe themselves as the victims of an abusive

assessment system that has been fraught with invasive property inspections,

governmental failures to follow protocol, and smear campaigns designed to taint their

reputations. (See, e.g., Pet’rs’ Resp. Resp’t Br. (“Pet’rs’ Reply Br.”) at 2-3 ¶¶ 3-5, 11 ¶

11.) In order to distill the DuSablons’ numerous complaints about the system into a

productive discussion regarding the assessment of their property, the Court restates the

issues on appeal as whether the DuSablons: 1) successfully discredited Borges and his

appraisal report and 2) provided their own probative evidence that would support a

reduction to their property’s assessment.

                                    1.      CREDIBILITY

                             a.     Borges’ Personal Credibility

       The DuSablons first claim that they “efficaciously eroded all of Borges’ credibility”

as a witness when they elicited testimony from him during the Indiana Board hearing that

“he received personal tax relief from the [Assessor] for the same tax year and in the same

county[.]” (Pet’rs’ Reply Br. at 9 ¶ 6(k)(i).) Accordingly, they contend that the Indiana

Board should have deemed his testimonial presentation and appraisal report “‘null and

void at the moment of [his] unethical exposure’” and that now, on appeal, the Court “has

no ethical option but to side in [their] favor[.]” (See Pet’rs’ Reply Br. at 9 ¶ 6(k)(iii), 12 at




                                               5
¶ 16.) (See also Pet’rs’ Reply Br. at 9 ¶ 6(k)(iv) (contending that the Indiana Board should

have “see[n] Borges for what he really is”).)

       The DuSablons’ claim is an explicit request for the Court to reassess Borges’

credibility as a witness. The Court must refrain from doing so, however, absent an abuse

of discretion. Southlake Indiana, LLC v. Lake Cnty. Assessor, 135 N.E.3d 692, 696 (Ind.

Tax Ct. 2019) (explaining that when reviewing Indiana Board final determinations on

appeal, the Court “may not reweigh or assess the credibility of evidence absent finding

an abuse of discretion”), review denied. To demonstrate an abuse of discretion, the

DuSablons must show the Court that in finding Borges to be a credible witness, the

Indiana Board acted either against the logic and effect of the facts and circumstances

before it or in contravention of the law. See Kooshtard Prop. I, LLC v. Monroe Cnty.

Assessor, 38 N.E.3d 750, 753 (Ind. Tax Ct. 2015). The DuSablons have done neither.

       During the Indiana Board hearing, the entire exchange between the DuSablons

and Borges regarding his qualifications as a witness was as follows:

          Q [by the DuSablons]: Have you ever had to appeal a property tax
          assessment that you personally, or any of your businesses or
          associated with in Jackson County?

          A [by Borges]: Yes.

          Q: Would you say one or more?

          A: I . . . I think two. I, one that my wife and I owned, and then another
          I did an appeal for my mother on a property . . . maybe 15 years ago.

          Q: So only two since 1974 [sic.]?

          A: Are you asking about properties with which I am personally
          connected somehow or [for] a client?

          Q: For any of your businesses.

                                                6
          Q: Any business associations, any financial interest.

          A: I have, I handled appeals as a tax representative for other parties,
          who are my clients, and I have done appraisals for assessors and for
          property owners related to assessment appeal cases, but the two that
          I mentioned are the two that are properties with which I had some sort
          of personal interest in Jackson County.

          Q: So, in those instances, did you have favorable tax relief?

          A: Yes.

          Q: Can you recall by how much?

          A: I don’t really have a good recall of the one that I did for my mother
          a long time ago. The one within the last year was maybe about, about
          $30,000.

(Cert. Admin. R. at 107.) The DuSablons, however, never objected to Borges’ having

been called as a witness nor did they provide the Indiana Board with any explanation why

Borges’ two successful property tax appeals over the course of the last fifteen years

destroyed his credibility as an appraisal witness in their case. (See Cert. Admin. R. at

108-30.) In fact, it was only in their briefing to this Court that the DuSablons actually even

articulated an allegation that Borges was biased and not a credible witness. (Compare

Cert. Admin. R. with Pet’rs’ Br. and Pet’rs’ Reply Br.)

       From that briefing, it appears that the DuSablons are alleging that because Borges

got a favorable reduction on his own assessments he was compelled to “return the favor”

and help the Assessor get a higher value on the DuSablons’ property. (See Pet’rs’ Reply

Br. at 11 ¶ 15 (stating that the Assessor “had [Borges] on the hook to manipulate the data

in [her] favor”).) Without anything more, however, the DuSablons’ allegation that Borges

was biased and therefore not credible remains a mere allegation. See, e.g., Miller

Structures, Inc. v. Indiana State Bd. of Tax Comm’rs, 748 N.E.2d 943, 949 (Ind. Tax Ct.


                                              7
2001) (explaining that bare assertions and allegations do not constitute evidence). Cf.

Wirth v. State Bd. of Tax Comm’rs, 613 N.E.2d 874, 877 (Ind. Tax Ct. 1993) (explaining

that while an expert’s compensation may affect the credibility of his testimony, it does not

affect the admissibility of his testimony). Consequently, the DuSablons have not

demonstrated to the Court that the Indiana Board acted against the logic of the facts and

circumstances before it when it concluded that Borges was a credible witness.

       Moreover, the DuSablons have not shown the Court that the Indiana Board

contravened any law when it determined that Borges was a credible witness. Indeed,

they have not pointed to any law or authoritative source that would support their allegation

that Borges was prohibited from appraising their property or from testifying about his

appraisal. (See generally Cert. Admin. R.; Pet’rs’ Br.; Pet’rs’ Reply Br.) This failure is

fatal to their claim.

       The DuSablons have not demonstrated to the Court that they successfully

discredited Borges as an appraiser. Accordingly, the Court will not reverse the Indiana

Board’s final determination on this basis.

                        b.   The Credibility of Borges’ Appraisal Report

       Alternatively, the DuSablons contend that they successfully discredited Borges’

appraisal report on two separate grounds. First, they explain that they demonstrated that

Borges erroneously described certain physical aspects of their property. (See Pet’rs’

Reply Br. at 5 ¶ 6(a)-(e).) Second, they explain that they demonstrated that the three

properties Borges used as comparables in his appraisal report were not comparable to

their property. (See Pet’rs’ Reply Br. at 5-8 ¶ 6(f)-(i).)




                                               8
                           i) The Physical Aspects of the Property

       The DuSablons first assert that during the Indiana Board hearing, they successfully

discredited Borges’ appraisal report because they demonstrated that he improperly:

          designated their home as “larger than typical”;

          listed their pole barn as having a manual, not a machine-powered,
          garage door opener;

          included their two wooden sheds because they are non-permanent
          structures and have no value;

          identified space in the basement as a “kitchen” even though it is not a
          kitchen because there is no stove, microwave, or hot-plate;

          failed to identify the property’s three hot water heaters as being part
          of its geothermal system; and

          described the home as superior with above-standard construction
          characteristics “when it is truly sub-par to average, especially
          [because] the home’s finishes are not to standard for the current
          market. For example, the kitchen cabinets need redone, wood floor is
          showing significant wear and needs refinished, several windows and
          the roof need replaced, and the bathrooms need updated severely.”

(See Pet’rs’ Reply Br. at 5 ¶ 6(a)-(e).) As a result, they argue that the Indiana Board erred

in giving the Borges’ appraisal report any weight. (See Pet’rs’ Reply Br. at 5 ¶ 6.) The

Court does not find the DuSablons’ argument persuasive for the following two reasons.

        First, in their examination of Borges during the Indiana Board hearing, the

DuSablons did not demonstrate that Borges was wrong; rather, they demonstrated that,

for the most part, they either did not understand his appraisal descriptions or that they

simply disagreed with them. 2 For example, at one point during their questioning of


2
 Borges admitted, however, that he did misidentify the type of garage door opener. (See Cert.
Admin. R. at 108.) But see Marion Cnty. Assessor v. Washington Square Mall, LLC, 46 N.E.3d
1, 11-12 (Ind. Tax Ct. 2018) (explaining that even when an appraisal contains errors or flaws, the
appraisal is not necessarily rendered invalid).


                                                9
Borges, the DuSablons indicated that “it was [not] the case” that their house was “larger

than typical.” (See Cert. Admin. R. at 108.) Borges responded, however, that that

description as used in the appraisal report was not applied to the house but rather to their

10-acre land site. (See Cert. Admin. R. at 108.) In another example, the DuSablons

argued with Borges, asserting that he should not have included their sheds in his

appraisal report because they were “non-permanent” structures with no value; Borges

responded, however, whether or not the sheds were permanently affixed to the ground

was irrelevant for purposes of the appraisal: they must still be listed and accounted for

because they “are there and in place[.]” (See Cert. Admin. R. at 108-09.)

         Which segues into the second reason why the DuSablons’ argument fails. Borges

explained in both his appraisal report and through his testimony that most of these

individual physical features had little if any effect on his valuation of the DuSablons’

property. (See, e.g., Cert. Admin. R. at 63 (stating that the sheds “add little utility or

value”), 108-09 (explaining that the sheds’ contribution to value was “insignificant”), 109-

10 (explaining that even when listed as part of the home’s geothermal system, the three

water heaters did not contribute to the property’s value).) Instead, he explained, his

valuation of their property was a function of what the property overall would sell for in an

arm’s length transaction. (See, e.g., Cert. Admin. R. at 60, 104.)

         The DuSablons have not demonstrated to the Court that they discredited Borges’

appraisal report simply because of the way he described or listed their property.

Accordingly, the Court will not reverse the Indiana Board’s final determination on this

basis.




                                            10
                                   ii) Borges’ Comparables

         Next, the DuSablons assert that they successfully discredited Borges’ appraisal

report by demonstrating that the properties he relied on in his sales comparison approach

were not truly comparable to their property. (See Pet’rs’ Reply Br. at 5-8 ¶ 6(f)-(i).) The

Court does not find this argument persuasive.

        In his appraisal report, Borges estimated the value of the DuSablons’ property to

be $400,000 based on the sales of three nearby properties. (See Cert. Admin. R. at 60,

64 (indicating that two of the properties were less than 2 miles away and the third was 7.2

miles away).) Borges deemed the data from those sales relevant to the value of the

DuSablons’ property because they 1) all had rural acreage outside Seymour; 2) were

served by the same public school system and were subject to similar, if not the same, tax

rates; and 3) sold within 6 months of the January 1, 2018, assessment date. (See Cert.

Admin. R. at 64, 105.) Borges then made both positive and negative adjustments to each

of the three properties’ sales prices, which ranged from $247,500 to $419,000, to account

for their differences from the DuSablons’ property with respect to certain characteristics,

including: total acreage, age and condition of improvements, square footage of the

improvements, number of bathrooms, finishes, and presence of basements. 3 (See Cert.

Admin. R. at 64, 105.) This methodology is consistent with generally accepted appraisal

practices.     See generally 2011 REAL PROPERTY ASSESSMENT MANUAL (“Manual”)


3
  For example, one of the properties Borges used as a comparable had 6.30 acres of land in
comparison to the DuSablons’ 10.28 acres. (See Cert. Admin. R. at 64.) Accordingly, Borges
adjusted the sales price of the comparable property by a positive $20,000 to account for the
difference in acreage. (See Cert. Admin. R. at 64.) Stated differently, Borges expected that if the
comparable had 10.28 acres like the DuSablon property, it would have sold for an additional
$20,000. It appears from the administrative record that the DuSablons did not understand how
these adjustments worked within the context of the appraisal. (See Cert. Admin. R. at 123; Pet’rs’
Br. at 5-8 ¶¶ 6(f)-(h).)
                                                11
(incorporated by reference at 50 IND. ADMIN. CODE 2.4-1-2 (2011)) at 2; Appraisal Institute,

THE APPRAISAL OF REAL ESTATE 377-95 (14th ed. 2013).

          In their brief, the DuSablons have provided the Court with approximately three

pages of specific reasons why Borges’ choice of comparables and subsequent

adjustments       thereto   were   either   “not   logical,”   “skewed,”   “inherently   flawed,”

“lackadaisical,” or “unacceptable.” (See Pet’rs’ Reply Br. at 5-8 ¶¶ 6(f)-(h).) The Court

notes, however, that the DuSablons made no such arguments during the Indiana Board

hearing. 4 (Compare Pet’rs’ Reply Br. at 5-8 ¶¶ 6(f)-(h) with Cert. Admin. R. at 95-130.)

Consequently, the DuSablons have not demonstrated to the Court that they successfully

discredited Borges’ appraisal report on the basis that the properties he used as

comparables were not comparable to their property. The Court will not reverse the

Indiana Board’s final determination on this basis.

         2.    THE DUSABLONS’ INDEPENDENT EVIDENTIARY PRESENTATION

          The Court now turns to what the DuSablons presented as their case-in-chief.

Specifically, the Court will address the DuSablons’ “main” arguments and their

presentation of the property record cards of six other properties.

    a.        The DuSablons’ Main Arguments & Evidence of Market Value-in-Exchange

          As earlier indicated, the DuSablons’ assessment increased from $318,700 in 2017

to $364,300 in 2018. The DuSablons argue that because no improvements were made

to the property between 2017 and 2018, there was no basis for a change in their

property’s assessment. (See Cert. Admin. R. at 113; Pet’rs’ Reply Br. at 1 ¶ 2 (stating


4
 Instead, the DuSablons argued that the assessed values of the properties that Borges used as
comparables were much lower than their sales prices. (See Cert. Admin. R. at 49-54, 64, 117-
18.) The Court will address this argument later in the opinion.


                                               12
that “the main issue that [we] have sought diligently for an answer to since early 2018 [but

to] no avail[: h]ow can [we] experience a $45,600 increase in [our] property’s assessed

value with no added improvements over the course of the year[?]”).)

       A property’s assessed value, however, does not change solely on the basis of

physical changes to the property. Rather, it can fluctuate each year for a variety of

reasons, including factors extrinsic to the property. See Marion Cnty. Assessor v.

Washington Square Mall, LLC, 46 N.E.3d 1, 11 (Ind. Tax Ct. 2015) (stating that “[i]n the

world of property assessment, property values fluctuate annually with changes in the

market” (citation omitted)).) And sometimes, a property’s assessed value may change in

order to correct mistakes that were made in its assessment that resulted in an

undervalution. See, e.g., Allport v. Fulton Cnty. Assessor, 919 N.E.2d 1251, 1253 (Ind.

Tax Ct. 2010). Accordingly, the fact that the DuSablons’ property may not have physically

changed between 2017 and 2018 does not mean that its value remained the same. 5

       In Indiana, real property is assessed on the basis of its market value-in-use. IND.

CODE § 6-1.1-31-6(c) (2020); Manual at 2. In markets where regular exchanges occur

and ask and offer prices converge – e.g., the residential housing market – market value-

in-use typically equals value-in-exchange. Manual at 2. See also Millennium Real Estate

Inv., LLC v. Assessor, Benton Cnty., 979 N.E.2d 192, 196 (Ind. Tax Ct. 2012) (explaining

that a property’s market value-in-use is, in such instances, the “‘most probable price (in




5
  Moreover, as the Court has often noted, each assessment year stands alone. See, e.g., Fleet
Supply, Inc. v. State Bd. of Tax Comm’rs, 747 N.E.2d 645, 650 (Ind. Tax Ct.
2001), review denied; Barth, Inc. v. State Bd. of Tax Comm’rs, 699 N.E.2d 800, 805 n.14 (Ind.
Tax Ct. 1998) (explaining that “[w]here a taxpayer challenges an assessment, the resolution of
that challenge does not depend on how the property was previously assessed”).
                                             13
terms of money) which [the] property should bring in a competitive and open market under

all conditions requisite to a fair sale’”), review denied.

       Once the Assessor presented probative evidence in this case that supported her

assessment increase, the DuSablons needed to do more in their rebuttal than complain

that the method by which both the assessment and the appraisal were computed was

incorrect. See, e.g., Hurricane Food, Inc. v. White River Twp. Assessor, 836 N.E.2d

1069, 1074 (Ind. Tax Ct. 2005) (explaining that even if the method used by an assessing

official to value property is incorrect, the assessment will not necessarily be invalidated if

other probative evidence indicates that the property’s assessed value accurately reflects

its market value-in-use). Indeed, they needed to present their own objectively verifiable

evidence that provided an estimate of their property’s market value-in-exchange. See,

e.g., Westfield Golf Practice Ctr. v. Washington Twp. Assessor, 859 N.E.2d 396, 399 (Ind.

Tax Ct. 2007); O’Donnell v. Dep’t of Local Gov’t Fin., 854 N.E.2d 90, 93-94 (Ind. Tax Ct.

2006); Eckerling v. Wayne Twp. Assessor, 841 N.E.2d 674, 677 (Ind. Tax Ct. 2006).

They did not; instead, they merely asserted that they overpaid for their property “because

we were tired of looking, and we were currently living [with Vanessa’s parents] with three

children under the age of four.” (Cert. Admin. R. at 125.) (See also Cert. Admin. R. at

118 (claiming that “sales price is not always a true representation of fair market value”).)

In their presentation to the Court, the DuSablons argue that “just because an individual

chooses to overpay for [her] property due to personal reasons and desires does not mean

the [purchase price should represent the market] value of that property[.]” (See Pet’rs’

Reply Br. at 9 ¶ 6(j).)




                                              14
       The DuSablons have missed the point. Taxpayers and assessing officials alike

must rely on objectively verifiable data to support their valuation positions. The objectively

verifiable evidence in this case demonstrates that the DuSablons paid $380,000 for their

property in 2014.    (See Cert. Admin. R. at 3, 37, 125, 127-28.)           The DuSablons’

assessment is consistent with that evidence. Because the DuSablons have neither

demonstrated that the purchase of their property was consummated in something other

than an open, competitive, fair, arm’s length transaction, see Millennium, 979 N.E.2d at

196 n.3, or that the value of their property was something other than $380,000, the Court

cannot find that their assessment was improper.

b.      The DuSablons’ Presentation of Property Record Cards and the Implication of a
                          Uniformity in Assessment Issue

       During the Indiana Board hearing, the DuSablons presented the property record

cards for seven properties: theirs, the three that were used by Borges in his appraisal

report, and three others. (See Cert. Admin. R. at 36-44, 49-54, 64.) In presenting this

evidence, the DuSablons’ argued that: 1) three of those properties were better than

theirs, but assessed for less; and 2) four of the properties were assessed for less than

their recent recorded sales prices. (See generally Cert. Admin. R. at 112-18.)

                                   i) Better Comparables

       The DuSablons presented the Indiana Board with copies of three property record

cards, contending not only that they would have been better comparables than those

used by Borges in his appraisal report because they were closer to their property but also

that they demonstrated that more desirable properties were assessed for less than theirs.

(See, e.g., Cert. Admin. R. at 114.) As the DuSablons explained to the Indiana Board:




                                             15
          this [first] property [which was assessed for $332,800] has significant
          improvements to it, and [we’re] gonna give you some examples, but
          they’re not limited to these, such as a permanent outbuilding, a
          pergola, paved sidewalks, large paved patios, large paved driveway,
          pool, large pool house, and . . . the list goes on and on. Those are
          just a few examples. And we, on the other hand, do not have any of
          those kind of improvements the nature of which are located at this
          property. And then if we move on to the next [property] . . . [its]
          assessment [was] $287,100 . . . [b]ut the area for the land . . . is
          roughly the same [as ours]. . . . And this home, as well, has more
          exterior finishes than ours. Alright, then if we move to [the third
          property]. . . . This particular property was assessed at $260,100. Also
          it is extremely immaculate. I don’t know if you’ve been inside this
          home or not, but it has double mirrored interior staircases, a complete
          chef’s kitchen, [and] a utility room with every possible amenity that you
          could think of under the sun.

(Cert. Admin. R. at 114.) Now, on appeal, the DuSablons argue that the Indiana Board

erred when it simply “disregarded” this evidence. (See Pet’rs’ Reply Br. at 2-3 ¶ 5.)

       At the outset, the Court notes that two of these properties could not have even

been used by Borges as comparables in his appraisal report because they had not been

sold. (See Cert. Admin. R. at 36, 41-44.) The whole point of a sales comparison

approach is to “estimate[] the total value of [a] property directly by comparing it to similar,

or comparable, properties that have sold in the market.” Manual at 2 (emphasis added).

       In addition, when one contends, as the DuSablons have here, that some other

property “is better than mine,” she is making a subjective conclusion. As earlier indicated,

however, an Indiana assessment must rely upon objectively verifiable evidence; thus, the

appropriate question becomes “would it sell for more than mine?” See Manual at 2;

Millennium, 979 N.E.2d at 196 n.3. That one home has a pool, or another has a chef’s

kitchen, or a third is immaculate, may or may not play into answering that question. Here,

the certified administrative record demonstrates that the DuSablons failed to explain how

the market perceives differences like a pool, or a chef’s kitchen, as impacting value. (See

                                              16
generally Cert. Admin. R.) Accordingly, the Indiana Board did not err when it determined

that this evidence was not probative.

                               ii) Uniformity in Assessment

      During the Indiana Board hearing, the DuSablons noted that the property record

cards for all three of the properties used by Borges as comparables, as well as for one

other property, indicated that they were all assessed for much less than their recorded

sales prices. (See, e.g., Cert. Admin. R. at 39, 49, 51, 53, 64, 112-18.) The Indiana

Board interpreted the DuSablons’ presentation of this evidence as a “claim for relief based

on a lack of uniformity and equality in assessments, although the DuSablons did not

phrase it precisely in those terms.” (Cert. Admin. R. at 90 ¶ 27.) The Indiana Board

subsequently rejected that claim, however, finding that pursuant to this Court’s opinion in

Thorsness v. Porter County Assessor, 3 N.E.3d 49 (Ind. Tax Ct. 2014), the evidence

regarding those four properties was insufficient “to show an actionable lack of uniformity

and equality or entitle the DuSablons to an equalization adjustment.” (Cert. Admin. R. at

91-92 ¶¶ 29-31.)

      From their briefs, it is not readily apparent to the Court whether the DuSablons

appeal that finding. (See Pet’rs’ Br.; Pet’rs’ Reply Br.) In the event they are, however,

the Court must affirm the Indiana Board’s determination. Indeed, as the Court explained

in Thorsness:

         The Department of Local Government Finance (DLGF) – the
         administrative agency charged with ensuring that Indiana's property
         assessments are uniform and equal – has provided guidance about
         how to compile and evaluate the data necessary for an assessment
         ratio study [which is the tool used to measure uniformity and equality
         in assessment]. More specifically, the DLGF has, through its duly
         promulgated administrative regulations, incorporated into law the



                                            17
         International Association of Assessing Officers’ Standard on Ratio
         Studies.

         Pursuant to the Standard, a valid assessment ratio study must be
         based on data that has been both appropriately stratified and
         statistically analyzed. For example, the Standard provides that all the
         properties within the taxing district that fall within the scope of the
         study must be divided (i.e., stratified) into two or more subpopulations.
         The DLGF has determined that for purposes of measuring
         assessment uniformity in Indiana, assessment ratio studies must
         stratify properties by property class within each township.

         The Standard further explains that a statistical measure of
         assessment uniformity must be calculated for the entire taxing district
         and each stratum therein. The most widely accepted statistical
         measure of tax assessment uniformity is the “coefficient of dispersion,”
         which indicates the average deviation from the median
         sale/assessment      ratio.        The     DLGF       has      declared
         the Standard’s coefficient of dispersion to be the yardstick by which
         assessment uniformity is measured in Indiana’s townships.

Thorsness v. Porter Cnty. Assessor, 3 N.E.3d 49, 53-54 (Ind. Tax Ct. 2014) (internal

footnotes and citations omitted).

       As the certified administrative record reveals, the DuSablons’ evidence indicated

that there were four residential properties – three in their township and one in a

neighboring township – that apparently were assessed, and therefore taxed, at a lower

percentage of market value-in-exchange than their property. (See Cert. Admin. R. at 39,

49, 51, 53.) While this evidence is no doubt relevant, the Indiana Board did not err in

determining that those four properties were insufficient to demonstrate that the

DuSablons’ property was assessed and taxed at a level that exceeded the common level

within their township overall. Accordingly, the Court will not reverse the Indiana Board's

final determination on this basis.




                                            18
                                     CONCLUSION

      The Court understands that the DuSablons are frustrated with how the property

tax system has worked and that they believe their complaints have fallen upon deaf ears.

Nonetheless, they have not shown that their assessment of $364,300 was improper. The

Court therefore AFFIRMS, in its entirety, the Indiana Board’s final determination.




                                           19